NATIONWIDE VARIABLE INSURANCE TRUST NVIT Bond Index Fund NVIT International Index Fund NVIT Mid Cap Index Fund NVIT S&P 500 Index Fund NVIT Small Cap Index Fund Supplement dated February 29, 2012 to the Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. 1.At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust (the “Trust”) held on January 12, 2012, the Board approved amendments to the investment advisory agreement between the Trust, on behalf of each of the NVIT Bond Index Fund, NVIT International Index Fund, NVIT Mid Cap Index Fund, NVIT S&P 500 Index Fund and NVIT Small Cap Index Fund (collectively, the “Index Funds”), and Nationwide Fund Advisors (“NFA”), the investment adviser to the Trust, pursuant to which the fees payable by each of the Index Funds to NFA have been reduced, effective February 1, 2012. 2.Beginning February1, 2012, each Index Fund pays NFA an annual management fee based on the rates listed in the table below, which are expressed as a percentage of each Index Fund’s average daily net assets and do not take into account any applicable fee waivers: Fund Assets Fee NVIT Bond Index Fund Up to $1.5 billion $1.5 billion up to $3 billion $3 billion and more 0.195% 0.185% 0.175% NVIT International Index Fund Up to $1.5 billion $1.5 billion up to $3 billion $3 billion and more 0.245% 0.235% 0.225% NVIT Mid Cap Index Fund Up to $1.5 billion $1.5 billion up to $3 billion $3 billion and more 0.205% 0.195% 0.185% NVIT S&P 500 Index Fund Up to $1.5 billion $1.5 billion up to $3 billion $3 billion up to $4.5 billion $4.5 billion and more 0.125% 0.115% 0.105% 0.095% NVIT Small Cap Index Fund Up to $1.5 billion $1.5 billion up to $3 billion $3 billion and more 0.19% 0.18% 0.17% 3.Effective February1, 2012, the Fees and Expenses Table for the NVIT Bond Index Fund, found on page 2 of the Prospectus, is deleted and restated as follows: Class Y Shares Class II Shares Shareholder Fees (paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.19% 0.19% Distribution and/or Service (12b-1) Fees N/A 0.25% Other Expenses2 0.06% 0.21% Total Annual Fund Operating Expenses 0.25% 0.65% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective February 1, 2012. 2 “Other Expenses” have been restated to reflect the terms for the allocation of fund expenses under the Joint Fund Administration and Transfer Agency Agreement approved by the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”). 4.Effective February 1, 2012, the Example Table for the NVIT Bond Index Fund, found on page 3 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class Y shares Class II shares 67 5.Effective February 1, 2012, the Fees and Expenses Table for the NVIT International Index Fund, found on page 5 of the Prospectus, is deleted and restated as follows: Class Y Shares Class II Shares Class VI Shares Class VIII Shares Shareholder Fees (paid directly from your investment) None None None None Redemption Fees (as a percentage of amount redeemed within 60 days of purchase) N/A N/A 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.25% 0.25% 0.25% 0.25% Distribution and/or Service (12b-1) Fees N/A 0.25% 0.25% 0.40% Other Expenses2 0.07% 0.22% 0.22% 0.22% Total Annual Fund Operating Expenses 0.32% 0.72% 0.72% 0.87% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective February 1, 2012. 2 “Other Expenses” have been restated to reflect the terms for the allocation of fund expenses under the Joint Fund Administration and Transfer Agency Agreement approved by the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”). 6.Effective February 1, 2012, the Example Table for the NVIT International Index Fund, found on page 6 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class Y shares Class II shares 73 Class VI shares 73 Class VIII shares 88 7.Effective February 1, 2012, the Fees and Expenses Table for the NVIT Mid Cap Index Fund, found on page 8 of the Prospectus, is deleted and restated as follows: Class Y Shares Class I Shares Class II Shares Class III Shares Shareholder Fees (paid directly from your investment) None None None None Redemption Fees (as a percentage of amount redeemed within 60 days of purchase) N/A N/A N/A 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.21% 0.21% 0.21% 0.21% Distribution and/or Service (12b-1) Fees N/A N/A 0.25% N/A Other Expenses2 0.06% 0.21% 0.21% 0.21% Total Annual Fund Operating Expenses 0.27% 0.42% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective February 1, 2012. 2 “Other Expenses” have been restated to reflect the terms for the allocation of fund expenses under the Joint Fund Administration and Transfer Agency Agreement approved by the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”). 8.Effective February 1, 2012, the Example Table for the NVIT Mid Cap Index Fund, found on page 9 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class Y shares Class I shares 42 Class II shares 68 Class III shares 42 9.Effective February 1, 2012, the Fees and Expenses Table for the NVIT S&P 500 Index Fund, found on page 11 of the Prospectus, is deleted and restated as follows: Class Y Shares Class I Shares Class II Shares Class IV Shares Shareholder Fees (paid directly from your investment) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.12% 0.12% 0.12% 0.12% Distribution and/or Service (12b-1) Fees N/A N/A 0.25% N/A Other Expenses2 0.07% 0.22% 0.22% 0.17% Total Annual Fund Operating Expenses 0.19% 0.34% 0.59% 0.29% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective February 1, 2012. 2 “Other Expenses” have been restated to reflect the terms for the allocation of fund expenses under the Joint Fund Administration and Transfer Agency Agreement approved by the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”). 10.Effective February 1, 2012, the Example Table for the NVIT S&P 500 Index Fund, found on page 12 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class Y shares Class I shares 35 Class II shares 61 Class IV shares 30 94 11.Effective February 1, 2012, the Fees and Expenses Table for the NVIT Small Cap Index Fund, found on page 14 of the Prospectus, is deleted and restated as follows: Class Y Shares Class II Shares Shareholder Fees (paid directly from your investment) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.19% 0.19% Distribution and/or Service (12b-1) Fees N/A 0.25% Other Expenses2 0.09% 0.24% Total Annual Fund Operating Expenses 0.28% 0.68% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective February 1, 2012. 2 “Other Expenses” have been restated to reflect the terms for the allocation of fund expenses under the Joint Fund Administration and Transfer Agency Agreement approved by the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”). 12.Effective February 1, 2012, the Example Table for the NVIT Small Cap Index Fund, found on page 15 of the Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class Y shares Class II shares 69 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
